DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It is unclear whether the claimed apparatus is a “metal fuel” or a “reactor core”.  For purposes of examination, the claim is interpreted to be directed to a “metal fuel made of natural uranium alloy U-50Zr”.  
It is unclear what constitutes a “high-burnup” fuel. 
The phrase “the reactor core” lacks proper antecedent basis.  
It is unclear whether the “reactor core” is a nuclear reactor core or some other type of reactor core (e.g., chemical, biological, etc.). 

Claim 2
It is unclear how an “operation mode” of a (not positively recited) reactor core further limits the structure of the (positively recited) metal fuel. 
The phrases: “The operation mode of the reactor core”; “the first-loaded reactor core”; “the temperature rise”; “the γ phase”; “the release of fission gas”; “the fission gas”; “the δ-phase”; “the process of phase transition”; “the driving force”; “the rapid movement”; “the accumulated irradiation defects”; and “the above actions” lack proper antecedent basis.  
It is unclear what constitutes: “a certain time”; “normal conditions”; “a certain amount of fission gas”; “a period of time” (twice); “normal operation”; “rapid movement”; “effectively eliminate”; and “on and on”. 
It is unclear whether the “temperature rise” refers to the fission gas, the fuel, the core, or something else.  It is unclear how a “temperature rise” inside a reactor core can be “controlled manually”.
The phrase “manually cool it down” is unclear.  It is unclear what is being cooled.  It is unclear how a person can manually cool a radioactive substance, especially a gas inside a reactor. 
It is unclear what is meant by the capitalization of several words.  
The subject matter of claim 2 (and thus also claims 3-5) is defined by an intended result to be achieved instead of by positively recited structural features which cause the result.  The recited functions do not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
Claim 3
The phrases “the control temperature range”; “the power of fast reactor metal fuel”; “the . . . controlled release of gas fission products” lack proper antecedent basis.  
It is unclear what constitutes “an ideal temperature range”. 
It is unclear what action constitutes the “response”. 
Claim 4
The phrase “the fuel temperature” lacks proper antecedent basis.  
Claim 5
The phrases “the pulse-type phenomenon” and “the temperature” lack proper antecedent basis.  It is unclear what component “the temperature” refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feraday (US 3,331,748).
Feraday teaches a reactor metal fuel made of natural uranium alloy U-50Zr.  Particularly note col. 1, line 33; col. 2, lines 8-9; and col. 3, lines 32-33.  
Since claims 2-5 do not further limit the structure of the metal fuel, they are likewise rejected.  These claims are directed to method/operational statements in the apparatus claim and are given little patentable weight.  These claims as well as other statements of operational conditions do not serve to patentably distinguish the claimed structure over that of the applied reference.

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long sentence be broken into several shorter clear sentences.  
The Abstract wording also includes several “lack of antecedent basis” issues and several “unclear” issues (e.g., “high-burnup“; “metal fuel manually controls”; “pressure of disposing nuclear waste”; “effectively carries out”; and “timely release”).  Many of these issues were already discussed above in the 35 U.S.C. 112(b) rejections. 
Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is unclear what constitutes “high-burnup” fuel.

The Applied Reference
For Applicant’s benefit, portions of the applied reference have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646